Citation Nr: 0012882	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-08 335A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran had active service from January 1956 to May 1956 
and from August 1957 to November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
depression, personality disorder, and PTSD.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD on several 
occasions.

2.  The veteran's claim that he has PTSD related to traumatic 
incidents that he reportedly experienced in service is 
accompanied by medical evidence to support that allegation.

3. The claim for entitlement to service connection for PTSD 
is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  



Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  

In this case, the veteran contends that he has PTSD which is 
related to stressor events that he reportedly experienced 
during service.  He claimed that while serving in Alaska, he 
went for a walk in the hills with two fellow service members, 
"Robbie" and "Hugo".  He indicated that they were walking 
on what looked like packed snow, and he fell into a snow-
filled crevice between two rocks.  He claimed that he had a 
panic attack, did not know how long he was in the crevice, 
and could not see anything.  He reported that he "saw [his] 
life pass before [his] eyes".  He claimed that Robbie and 
Hugo eventually dug him out.  He indicated that about one 
month later, Hugo tried to sexually assault him in the 
shower.  The medical evidence of record shows that he has 
been diagnosed with PTSD on several occasions, and that 
several examiners, including a VA examiner in September 1996, 
have made the PTSD diagnosis based on the events, as 
described by the veteran, that reportedly occurred during his 
service in Alaska.  Thus, his claim is plausible, and the 
Board finds that he has submitted evidence sufficient to well 
ground his claim for service connection for PTSD.  He has met 
the initial burden under 38 U.S.C.A. § 5107(a) as the 
evidence submitted crosses the threshold of mere allegation.  


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.



REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
medical records to which he has referred and obtaining 
adequate VA examinations.  The Court also stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
duty to assist the veteran includes the obligation to obtain 
ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  As the veteran's 
alleged stressor event reportedly involved a personal 
assault, the RO must follow special evidentiary development 
procedures and considerations, and in reviewing the claim, 
the Board notes that the record does not reflect that the RO 
considered the special evidentiary procedures for PTSD claims 
based upon personal assault that are set out in the VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, para.5.14(c).  
Although the RO sent a standard PTSD development letter to 
the veteran in July 1996, this letter was not specifically 
directed toward the claim that the alleged stressor event 
involved a personal assault.  

The general M21-1 provisions on PTSD claims in para. 5.14 
require that:  "[i]n cases where available records do not 
provide objective or supportive evidence of the alleged in-
service stressor, it is necessary to develop for this 
evidence."  MANUAL M21-1, Part III, para. 5.14(b)(3).  It is 
further noted that with respect to personal-assault PTSD 
claims, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities."  MANUAL M21-1, 
Part III, para. 5.14(c)(5); see also Patton v. West, 12 Vet. 
App. 272 (1999).  The Court has held that the provisions of 
para. 5.14(c) are substantive rules that are the equivalent 
of VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
PTSD since January 1997.  After securing 
the necessary releases, the RO should 
request copies of any previously 
unobtained medical records for 
association with the claims folder.  

2.  The RO should next undertake all 
evidentiary development as required by 
MANUAL M21-1, Part III, para. 5.14(c).  
All efforts taken pursuant to this 
request should be documented within the 
claims folder.

3.  Thereafter, if it is determined that 
stressor verification has been 
accomplished as provided by the specified 
manual provision, the RO should have the 
veteran undergo a VA psychiatric 
examination.  The claims folder, 
including his service medical records and 
any additional documents obtained, should 
be provided to and reviewed by the 
examiner prior to the examination so that 
the pertinent aspects of the veteran's 
military and medical history may be 
reviewed.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressors which support a diagnosis of 
PTSD.  Such tests as the examiner deems 
necessary should be performed, to include 
psychological testing.  The clinical 
findings and reasons upon which the 
opinion is based should be set forth.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed in full. 
When the requested development is fully 
completed, the RO should readjudicate the 
veteran's claim. If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 



